Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 28, 1995, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant worked as a supervisor for a Federal agency from 1980 until June 1994 when he accepted his employer’s early retirement incentive which included a $25,000 lump sum payment. The Board denied his claim for unemployment insurance benefits finding that claimant voluntarily left his employment without good cause. The Board further found that claimant willfully made a false statement to obtain benefits by representing that his position had been abolished. Claimant admitted at the hearing that he was never formally told that his position would be abolished. In addition, a representative of the employer testified that claimant left his job as part of a voluntary separation incentive pay program which the employer offered to certain employees to alleviate the necessity of a reduction in force. He further stated that based on claimant’s seniority and military service, claimant would have retained his employment even if his position had been eliminated by a reduction in force. In view of the foregoing, substantial evidence supports the Board’s decision that claimant voluntarily left his employment without good cause and made willful false statements to obtain benefits (see, Matter of Rosinke [Carl Zeiss, Inc.—Sweeney], 221 AD2d 794; Matter of Appleman [Hudacs], 211 AD2d 933).
White, J. P., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.